 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    MARIO ANTON LEE,                                     Case No. 1:18-cv-00234-DAD-EPG-HC
12                   Petitioner,                           ORDER DENYING PETITIONER’S
                                                           MOTION FOR DESIGNATION OF
13           v.                                            RECORD ON APPEAL
14    ANDRE MATEVOUSIAN,                                   (ECF No. 30)
15                   Respondent.
16

17          Petitioner is a federal prisoner who proceeded pro se in a habeas corpus action. The Court

18 dismissed the petition on November 19, 2018, and Petitioner filed a notice of appeal that has

19 been processed to the Ninth Circuit. (ECF Nos. 21, 25, 28).
20          On January 2, 2019, the Court received the instant motion in which Petitioner requests

21 this Court “issue an order designating the record on appeal pursuant to Federal Rule of Appellate

22 Procedure Rule 10(b)(1).” (ECF No. 30 at 1). The record on appeal consists of the following

23 items: “(1) the original papers and exhibits filed in the district court; (2) the transcript of the

24 proceedings, if any; and (3) a certified copy of the docket entries prepared by the district clerk.”

25 Fed. R. App. P. 10(a) (emphasis added). Rule 10(b) deals specifically with the transcript of

26 proceedings, and Rule 10(b)(1) provides:
27                  (1) Appellant’s Duty to Order. Within 14 days after filing the
                    notice of appeal or entry of an order disposing of the last timely
28


                                                       1
 1                 remaining motion of a type specified in Rule 4(a)(4)(A), whichever
                   is later, the appellant must do either of the following:
 2
                       (A) order from the reporter a transcript of such parts of the
 3                     proceedings not already on file as the appellant considers
                       necessary, subject to a local rule of the court of appeals and
 4                     with the following qualifications:

 5                         (i) the order must be in writing;

 6                         (ii) if the cost of the transcript is to be paid by the United
                           States under the Criminal Justice Act, the order must so
 7                         state; and

 8                         (iii) the appellant must, within the same period, file a copy
                           of the order with the district clerk; or
 9
                       (B) file a certificate stating that no transcript will be ordered.
10

11 Fed. R. App. P. 10(b)(1).

12          However, the instant case proceeded solely on the papers and there are no transcripts.

13 Further, the Ninth Circuit can access the district court record electronically. See Ninth Circuit

14 Rule 22-1(b). Accordingly, Petitioner’s motion (ECF No. 30) is DENIED.

15
     IT IS SO ORDERED.
16

17      Dated:     March 14, 2019                               /s/
                                                          UNITED STATES MAGISTRATE JUDGE
18

19
20

21

22

23

24

25

26
27

28


                                                      2
